Citation Nr: 1604680	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  08-26 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, currently rated as noncompensably (zero percent) disabling.

2.  Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling beginning March 10, 2012.

3.  Entitlement to an increased rating for onychomycosis, currently rated as 10 percent disabling beginning March 10, 2012.

4.  Entitlement to an increased rating for tinnitus, currently rated as 10 percent disabling. 

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability.

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for a mood disorder.

8.  Entitlement to a temporary total rating for a right knee disability.  


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Esq.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and January 2008 and May 2013 decisions of the VA RO in St. Petersburg, Florida. 

In December 2011 and February 2013, the Board remanded the issues of increased ratings for onychomycosis, hearing loss and hypertension for additional development.  In 

In September 2012, the RO granted 10 percent ratings, effective March 10, 2012, for service-connected hypertension and onychomycosis.  As higher schedular ratings are available, these issues remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran filed a notice of disagreement (NOD) regarding a July 2015 RO decision denying service connection for sleep apnea.  The RO is still developing this issue.  The Board will not accept jurisdiction until all development deemed necessary by the RO is completed.  It will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2014, the Veteran requested a Board videoconference hearing.  This hearing has not taken place, and should be provided on remand.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing, as requested on his June 2014 VA Form 9.  Notify the Veteran of the date, time, and location of the hearing, and put a copy of this notice in the claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear, the file should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


